Citation Nr: 0808212	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  01-08 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 3, 1980 to 
February 29, 1980.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In April 2002, the veteran testified 
at hearing before a Veterans Law Judge at the RO (Travel 
Board hearing) who has since retired.  A copy of the hearing 
transcript is in the record.

In September 2002, the Board reopened the veteran's claim due 
to the submission of new and material evidence.  In September 
2003, the Board remanded the appeal to the RO for a VA 
medical examination.  In June 2004, the Board remanded the 
case for VA to comply with its duty to notify and assist 
claimants and, again, remanded the case, in March 2006, for 
another hearing before an active Veterans Law Judge at the 
RO.  Subsequently, in July 2006, the veteran withdrew his 
request for a Travel Board hearing. 

In an October 2006 decision, the Board denied entitlement to 
service connection for a right knee disorder.  The veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 2007 
Order, the Court vacated the Board's decision and remanded 
this appeal for further development consistent with 
instructions in a November 2007 Joint Motion to Remand.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Court, in its December 2007 Order, granted the Joint 
Remand vacating the Board's October 2006 decision because an 
examination and etiology opinion was never performed as 
instructed in the September 2003 Board remand, and the Board 
only addressed a December 2002 examination in it's decision 
on appeal.  A remand by the Court or the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).
 
The veteran testified at Travel Board Hearings that he 
injured his knee during basic training, that his current knee 
condition is a result of this injury and that it therefore 
should be service-connected. 

Service medical records show that the veteran had complained 
of, and was treated for his right knee during active service.  
X-rays taken during service revealed no significant 
abnormality.  The veteran was diagnosed with right knee pain 
and mild chondromalacia with no effusion.

Post-service medical evidence includes private medical 
records and a VA joints examination. A May 1998 radiology 
report of the right knee reveals that the veteran had a focal 
tear of the medial meniscus, which was angulated in 
appearance, and a small joint effusion.  In a May 1998 
statement, the private physician opined that the tear of the 
medial meniscus is not related to the veteran's symptoms in 
service eighteen years ago.

A hand written note was submitted by the veteran in March 
2000 which stated that "there is no way to tell how old the 
tear is, it could have happened in the service". 

In December 2002, the veteran underwent a VA joints 
examination.  The claims file was available for the 
examiner's review.  On physical examination, the examiner 
found that the veteran did have some pain on maximum flexion 
and tenderness to palpation.  There was no evidence of 
patellar tendonitis and chondromalacia patella. X-rays of the 
right knee were reported as unremarkable.  Upon reviewing the 
veteran's service and medical history and diagnosis, the 
examiner opined that the previously detected tear of the 
medial meniscus was unlikely to have been mistaken for 
chondromalacia disease (as diagnosed in service).  The 
examiner found that it is probably unlikely that his present 
knee disorder, medial meniscus tear, is related to the right 
knee condition documented in the service medical records.

The September 2003 remand instructions included affording the 
veteran an examination in order to determine the etiology of 
his right knee disorder, to include if it preexisted service.  
However, a post-September 2003 medical examination was not 
conducted.  On remand, the veteran should be afforded an 
orthopedic examination to determine the etiology of his right 
knee condition, to include if it preexisted service as 
instructed in the September 2003 remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for 
the appellant to be afforded an 
orthopedic examination to ascertain the 
current diagnosis of the appellant's 
right knee condition, and whether the 
appellant's current right knee condition 
is etiologically related to his active 
duty, to include right knee treatment 
documented in the veteran's service 
medical records, whether his current 
right knee condition preexisted service 
and, if so, whether it was aggravated by 
service.  All indicated tests or studies 
deemed necessary for accurate assessments 
should be done.  The claims file, the 
Joint Remand and this remand must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  

The examiner should review the entire 
record and address all of the pertinent 
medical records and offer an opinion as 
to (1) the current diagnosis of the 
appellant's right knee condition, (2) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
appellant's current right knee condition 
is etiologically related to his active 
duty, to include the medical treatment he 
received for his right knee in service 
and (3) whether the veteran's right knee 
condition preexisted service, and, if so, 
whether it was aggravated beyond the 
natural progression of the condition 
during his time in service from January 
to February 1980.  If the examiner finds 
that a preexisting right knee disability 
increased in severity during service 
beyond the natural progress of the 
disease, then it is requested that the 
opinion include the extent of disability 
the veteran has due to such increase 
during service.
 
The examiner should reconcile any 
conflicting opinions in the claims file 
and clearly outline the rationale and 
discuss the medical principles involved 
for any opinions expressed.  If the 
requested medical opinions cannot be 
given, the examiner should state the 
reason why.
 
2.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  The AOJ's analysis should 
include, as may be appropriate for the 
particular issue, the presumption of 
soundness and aggravation.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  A summary 
of all applicable laws and regulations, 
with appropriate citations and a 
discussion of how such authorities affect 
the determination, must be set out in the 
SSOC.  The veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the appellant is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of his claims.  38 C.F.R.
 § 3.655 (2007).  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the above.  The appellant 
and his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


